Citation Nr: 1745162	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  14-43 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

In December 2015, the Board remanded the issue for further development.  The appeal has been returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that further development is necessary prior to appellate review.

The Veteran contends that service connection is warranted for PTSD due to combat service and stressors in Korea.  He asserts that he had service in Korea from as early as November 1952 to approximately March or May 1953, and that with the help of the Red Cross he returned to the United States from Korea on emergency leave in March of 1953 due to the illness, and subsequent death, of his father.  A review of the record reflects that the Veteran was assigned to the 5022 ASU and AD.  The Veteran has reported that he was assigned to several different units, to include the 16th Infantry, and the 7th and/or 14th Calvary.  

The Board notes that according to 2013 and 2016 responses to VA requests for information through the Personal Information Exchange System (PIES), the Veteran's service treatment and personnel records are fire-related and have been destroyed and there are no Surgeon General's Office records available for the Veteran.  The Veteran was notified of the search results and the unavailability of his records.  There is an August 2017 Formal Finding of Unavailability of Records in the claims file.  

In the December 2015 remand, the AOJ was asked to attempt to obtain additional records, if any, to help the Veteran substantiate his claim for service connection, to include the Veteran's reported units of assignment and records from the Red Cross.  The AOJ was also asked to request the Veteran submit information to which he may have access, such as photographs of him in Korea, and/or a copy of his father's death certificate (or Social Security number to verify the date of death), which would substantiate the time frame.  As noted above, a March 2016 PIES response reflects that all service records are fire-related and there were no Surgeon General's Office records available for the Veteran.  A March 2016 response from the Red Cross reflects that the retention period for emergency messages from September 1952 to March 1953 was a period of one year, therefore all records maintained for the period in question would have been destroyed.  An additional response from the Red Cross dated March 29, 2017 reflects that there is no way to recover records from the 1950's and therefore there was no way to confirm or deny the Veteran's statements.  

In April 2017, a request was sent to the National Archives and Records Administration (NARA) for unit records for the 7th and 14th Calvary, the 16th Infantry, and 5022 ASU & AD dated January to May 1953.  In a June 2017 response, NARA stated that they were unable to provide copies of U.S. Army unit histories for the Korean War as the records are compiled U.S. Army Command reports consisting of narrative historical after-action reports as well as unit journals and other supporting documents.  Additionally, NARA stated that due to the number of pages and the absence of name indexes they were not staffed to undertake the extensive research necessary to extract selected pages or to compile information from the files.  

Based on the above responses from the Red Cross and NARA, and the fact that the Veteran's claim for service connection hinges on whether there is evidence he was stationed in Korea, the Board finds that additional development is necessary to assist the Veteran in developing his claim.  The response from NARA states that they are unable to provide information on whether the Veteran was assigned to the noted units, however, they do not state that it is impossible to determine whether the 7th and 14th Calvary, the 16th Infantry, and 5022 ASU & AD were in Korea during the time frame in question.  Destruction of service treatment or personnel records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  Additionally, while the Veteran submitted statements from his brother and sister attesting to the fact that the Veteran did return home due to the illness of their father, these statements do not provide evidence the Veteran was in Korea.  A July 2017 letter to the Veteran reflects that the Veteran was asked to submit any available copies of his service personnel, Red Cross, or command history records or any other relevant evidence or information that he thinks will substantiate his claim.  The Veteran has stated that he does not have any service or personnel records in his possession.  Therefore, to assist the Veteran in developing his claim, the Board finds a remand is warranted to attempt to discern whether the Veteran's Infantry or Calvary units were in Korea during the time period in question.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the National Archives and Records Administration or any other appropriate repository and attempt to verify whether the Veteran's unit(s) (not the Veteran himself), to include the 7th Calvary, 14th Calvary, 16th Infantry, and 5022 ASU & AD, were in Korea from November 1952 to May 1953.  

2.  Thereafter, readjudicate the claim.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




